                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                  February 06, 2020
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

DREDEN DUMAS,                                 §
                                              §
         Plaintiff,                           §
VS.                                           §   CIVIL ACTION NO. 2:20-CV-39
                                              §
UNKNOWN,                                      §
                                              §
         Defendant.                           §


                       OPINION AND ORDER OF TRANSFER

       This is a civil rights action filed by a Texas state prisoner. Plaintiff Dreden Dumas

(#2248264) is currently incarcerated at the Telford Unit in New Boston, Texas. (D.E. 1).

In his complaint, Petitioner challenges conditions relating to his confinement at the

Telford Unit. (D.E. 1). Specifically, Petitioner alleges he was and is continuing to be

forced to cut his hair. (D.E. 1).

       A civil action wherein jurisdiction is not founded solely on diversity of citizenship

may be brought in (1) a judicial district where any defendant resides, if all defendants

reside in the same state, or (2) a judicial district in which a substantial part of the events

or omissions giving rise to the claim occurred. 28 U.S.C. § 1391(b). In addition, for the

convenience of parties and witnesses, and in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been

brought. 28 U.S.C. § 1404(a).



1/2
       In this case, the events about which Plaintiff complains occurred in Bowie County,

Texas. (D.E. 1). None of the Defendants reside or are found in the Corpus Christi

Division of the Southern District of Texas. Bowie County lies within the Texarkana

Division of the Eastern District of Texas. 28 U.S.C. § 124(c)(5). Therefore, the interests

of justice would be served by a transfer to the Texarkana Division of the Eastern District

of Texas. Accordingly, it is ORDERED that this case be transferred to the United States

District Court for the Eastern District of Texas, Texarkana Division.

       ORDERED this 6th day of February, 2020.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
